Citation Nr: 0617100	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-30 209	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a residual scar from a cystectomy of the right 
shoulder.

2.  Entitlement to service connection for right hand, right 
arm, and right shoulder disorders.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1973 
to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for the 
veteran's service-connected scar of the right shoulder, and 
also denied service connection for right arm and hand 
disorders.

In August 2005 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2004, the veteran filed his Notice of Disagreement 
with the August 2003 rating decision.  He was not 
particularly clear on exactly what issue he disagreed with.  
The letter he submitted discussed increased pain, but also 
mentioned cervical spine symptoms and right shoulder 
symptoms.  In July 2004, the RO issued a Statement of the 
Case which addressed only the issue involving an increased 
rating for the right shoulder scar.  The January 2004 letter 
from the veteran serves as a timely Notice of Disagreement 
with respect to the issues of entitlement to service 
connection for right hand and arm disorders.  Therefore, a 
Statement of the Case must be issued.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with claim and no statement of the case 
has been issued, Board should remand, not refer, that issue 
to the RO to issue statement of the case). 

The veteran submitted recent medical evidence which reports 
cervical spine symptoms and a diagnosis of an orthopedic 
disability of the right shoulder diagnosed as impingement 
syndrome.  Accordingly, these appear to be claims for service 
connection for a cervical spine (neck) disorder and 
impingement syndrome of the right shoulder disorder.  The 
issues involving service connection for a neck disorder, a 
right arm, right shoulder, and right hand disorder all are 
inextricably intertwined with his claim for an increased 
rating for his service-connected scar on the right shoulder.  
The United States Court of Appeals for Veterans Claims has 
held that a claim that is inextricably intertwined with 
another claim which remains undecided and pending before VA 
must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 for the issue of 
entitlement to service connection for a 
cervical spine disorder and impingement 
syndrome of the right shoulder.

2.  Take appropriate action, including 
issuance of a Statement of the Case, on 
the appeal initiated by the veteran 
from the rating decision which denied 
entitlement to service connection for 
right hand and arm disorders.  The 
veteran and his representative should 
be clearly advised of the need to file 
a timely substantive appeal if the 
veteran wishes to complete an appeal 
from that determination.

3.  The veteran must be scheduled for 
an appropriate joints examination for a 
right shoulder disability.  The report 
of examination should include a 
detailed account of all manifestations 
of right shoulder symptoms found to be 
present.  All necessary tests should be 
conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is requested to indicate if 
any current musculoskeletal disability 
of the right shoulder is at least as 
likely as not related to the service-
connected residuals of an in-service 
right shoulder cyst removal surgery or 
the residual surgical clips.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for 
all conclusions reached.

4.  The RO should readjudicate the 
appellant's claims in light of any 
additional evidence added to the claims 
folder since the Statement of the Case 
(SSOC) issued in July 2004.  If any 
benefit sought on appeal remains denied, a 
SSOC should be issued, and the appellant 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


